DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on July 8, 2022. 
Claims 1, 11, 15, and 21 have been amended. 
Claim 24 is canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on July 8, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to AIKEN teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over AIKEN (Pub. No.: US 2013/0145052 A1), hereafter AIKEN, in view of SHAATH (Pub. No.: US 2008/0263112 A1), hereafter SHAATH.
Regarding claim 1, AIKEN teaches:
A system comprising: a storage device housing (AIKEN [0041] & FIG. 3 teach housing of portable computing device 310);
a storage medium incorporated in the storage device housing (AIKEN FIG. 3 illustrates memory element 250 and firmware element 260 housed in portable computing device 310),
a computing apparatus incorporated in the storage device housing and dedicated to implementing operations associated with the storage medium (see AIKEN [0041] & FIG. 3 for processor/SoC 220 connected to memory element 250 and firmware element 260),
wherein the computing apparatus is operably couplable to a host located outside the storage device housing to transfer data therebetween (AIKEN [0041] & FIG. 3 teach processor/SoC 220 connected to extensible host controller interface 230 via PCIe switch 226),
wherein the computing apparatus comprises processing circuitry operatively coupled to the storage medium (see AIKEN [0041] & FIG. 3 for processor/SoC 220 connected to memory element 250 and firmware element 260; SHAATH FIG. 3 also illustrates a physical system comprising different storage media for storing different data within different drawers, comprising computer systems, RAM, non-volatile storage devices, where each physical device is associated with one or more cabinets and with one or more drawers).
AIKEN does not appear to explicitly teach the storage medium comprising a plurality of data objects; the computing apparatus configured to: monitor the plurality of data objects to detect presence of data objects that have not been accessed for a threshold period of time; responsive to detecting that a data object of the plurality of data objects has not been accessed for that threshold period of time, determine whether to perform an operation on the data object, the operation including one or more of deleting the data object, purging the data object, converting the data object, compressing the data object, or transferring the data object to another storage medium.
However, SHAATH teaches the storage medium comprising a plurality of data objects (SHAATH [0008] teaches storing the file on a storage medium having associated therewith a set of policies relating to file storage locations; see also [0024] & FIG. 2 for virtual cabinet 21 having a number of drawers storing contents);
the computing apparatus configured to: monitor the plurality of data objects to detect presence of data objects that have not been accessed for a threshold period of time; responsive to detecting that a data object of the plurality of data objects has not been accessed for that threshold period of time, determine whether to perform an operation on the data object (SHAATH [0035-0045] teach a file retention policy for a virtual cabinet, where for Online One drawer 23, if file is not accessed for 30 days, transferring to MO One drawer 24, and for MO One drawer 24, if file is not accessed within 30 days, storing the file on a removable WORM storage medium, and for Recycle Bin, if file is not restored in 30 days, storing the file on a non-volatile storage medium and delete; see also FIG. 2 & 6),
the operation including one or more of deleting the data object, purging the data object, converting the data object, compressing the data object, or transferring the data object to another storage medium (see SHAATH [0035-0045] and FIG. 2 & 6 above).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AIKEN and SHAATH before them, to include SHAATH’s file lifecycle management in AIKEN’s PCIe compatible computing device. One would have been motivated to make such a combination in order to improve retrieving files and avoid difficulties in accessing data once archived as taught by SHAATH ([0003-0004]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. AIKEN in view of SHAATH also teaches A non-transitory computer-readable medium including instructions that, when implemented on a processor, cause the processor to perform operations (see SHAATH FIG. 3B & [0028]).
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 2, AIKEN in view of SHAATH teaches the elements of claim 1 as outlined above. AIKEN in view of SHAATH also teaches: 
wherein the computing apparatus is configured to determine whether to perform the operation by examining file system metadata associated with the data object (see SHAATH [0035-0045] as taught above in reference to claim 1, where based on file retention policy, the file is transferred if file is not accessed for 30 days; see also FIG. 4 for checking drawer policies relating to the file, and FIG. 6 for storing & checking expiration date and minimum lifespan of file; see also [0047]). 
The same motivation that was utilized for combining AIKEN and SHAATH as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, AIKEN in view of SHAATH teaches the elements of claim 2 as outlined above. AIKEN in view of SHAATH also teaches: 
wherein the file system metadata includes an expiration period of the data object and an indication of the operation to be performed responsive to expiration of the data object (see SHAATH [0035-0045] and FIG. 4 & 6 as taught above in reference to claim 2; see also [0094-0096]). 
The same motivation that was utilized for combining AIKEN and SHAATH as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, AIKEN in view of SHAATH teaches the elements of claim 1 as outlined above. AIKEN in view of SHAATH also teaches wherein the processing circuitry is part of a system-on-a-chip (SOC) (see AIKEN [0041] & FIG. 3 processor/SoC 220).
Regarding claim 12, AIKEN in view of SHAATH teaches the elements of claim 11 as outlined above.  AIKEN in view of SHAATH also teaches:
wherein the operations further include determining whether to perform the operation by examining file system metadata associated with the data object (see SHAATH [0035-0045], [0047], and FIG. 4 & 6 as taught above in reference to claim 2);
wherein the file system metadata includes an expiration period of the data object and an indication of the operation to be performed responsive to expiration of the data object (see SHAATH [0035-0045], [0094-0096], and FIG. 4 & 6 as taught above in reference to claim 3).
The same motivation that was utilized for combining AIKEN and SHAATH as set forth in claim 1 is equally applicable to claim 12.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 22, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 5-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over AIKEN in view of SHAATH as applied to claims 4, 12, and 17 above, and further in view of GORDON (Pub. No.: US 2017/0091256 A1), hereafter GORDON.
Regarding claim 5, AIKEN in view of SHAATH teaches the elements of claim 4 as outlined above. AIKEN in view of SHAATH does not appear to explicitly teach:
wherein the SOC further includes handler circuitry, and wherein the computing apparatus is configured to: responsive to expiration of the data object, provide an instruction, including identification information identifying the data object, to handler circuitry. 
However, AIKEN in view of SHAATH and GORDON teaches the limitation (see AIKEN [0041] & FIG. 3 processor/SoC 220 as taught above in reference to claim 4 for the processor being an SoC, where GORDON [0042] teaches expiration confirmation module 323 confirms that the record’s retention period has expired, and [0043] teaches deletion approval module 324 determines whether the record is eligible for automatic deletion; [0044] teaches automatic deletion module 317 (i.e. handler circuitry) receives an instruction regarding the outcome of the determination from record and information management computing platform 320 that the record may be automatically deleted and executes a deletion procedure on the record). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of AIKEN in view of SHAATH and GORDON before them, to modify AIKEN and SHAATH’s file lifecycle management to include modifying the data of the respective record as taught by GORDON. Using the known technique of modifying the data of the respective record to provide the predictable result of the file lifecycle management to allow modifying the data of the respective record in AIKEN and SHAATH would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that AIKEN in view of SHAATH was ready for improvement to incorporate the modifying the data of the respective record as taught by GORDON.
Regarding claim 6, AIKEN in view of SHAATH and GORDON teaches the elements of claim 5 as outlined above. AIKEN in view of SHAATH and GORDON also teaches:
wherein the handler circuitry is configured to: determine what operation to perform on the data object; and perform the determined operation on the data object (see GORDON [0044] as taught above in reference to claim 5). 
The same motivation that was utilized for combining AIKEN, SHAATH, and GORDON as set forth in claim 5 is equally applicable to claim 6. 
Regarding claim 7, AIKEN in view of SHAATH and GORDON teaches the elements of claim 6 as outlined above. AIKEN in view of SHAATH and GORDON also teaches:
wherein the handler circuitry determines the operation to perform on the data object based on metadata associated with the data object (see GORDON [0044] as taught above in reference to claim 5). 
The same motivation that was utilized for combining AIKEN, SHAATH, and GORDON as set forth in claim 5 is equally applicable to claim 7.
Regarding claim 8, AIKEN in view of SHAATH and GORDON teaches the elements of claim 6 as outlined above. AIKEN in view of SHAATH and GORDON also teaches:
wherein the handler circuitry is configured to determine the operation to perform on the data object based on rule-based analysis according to a type of the data object (GORDON [0044] teaches automatic deletion module 317 may hold the record for a predetermined time period, and upon expiration of the time period, automatically deleting the record, where records with expiring time period is seen as the type of the data object; [0035] also teaches determining a retention period for a particular record (e.g. based on a type of record, content of the record, and the like); see also [0054]). 
The same motivation that was utilized for combining AIKEN, SHAATH, and GORDON as set forth in claim 5 is equally applicable to claim 8.
Regarding claim 13, AIKEN in view of SHAATH teaches the elements of claim 12 as outlined above. AIKEN in view of SHAATH does not appear to explicitly teach:
wherein the operations further include: responsive to expiration of the data object, providing an instruction, including identification information identifying the data object, directing an indicated operation to be performed on the data object. 
However, AIKEN in view of SHAATH and GORDON teaches the limitation (see GORDON [0042-0044] as taught above in reference to claim 5). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of AIKEN, SHAATH, and GORDON before them, to modify AIKEN and SHAATH’s file lifecycle management to include modifying the data of the respective record as taught by GORDON. Using the known technique of modifying the data of the respective record to provide the predictable result of the file lifecycle management to allow modifying the data of the respective record in AIKEN and SHAATH would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that AIKEN in view of SHAATH was ready for improvement to incorporate the modifying the data of the respective record as taught by GORDON.
Regarding claim 14, AIKEN in view of SHAATH and GORDON teaches the elements of claim 13 as outlined above. AIKEN in view of SHAATH and GORDON also teaches:
wherein the operations further include: determining the indicated operation based on at least one of: the file system metadata associated with the data object; rule-based analysis according to a type of the data object; and machine learning results stored on the storage device (see GORDON [0044] as taught above in reference to claim 7 and [0035] & [0054] as taught above in reference to claim 8). 
The same motivation that was utilized for combining AIKEN, SHAATH, and GORDON as set forth in claim 13 is equally applicable to claim 14.
Regarding claim 18, the claim recites similar limitation as corresponding claim 14 and is rejected for similar reasons as claim 14 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 14 and is rejected for similar reasons as claim 14 using similar teachings and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AIKEN in view of SHAATH and GORDON as applied to claim 6 above, and further in view of KIM (Pub. No.: US 2021/0374118 A1), hereafter KIM.
Regarding claim 9, AIKEN in view of SHAATH and GORDON teaches the elements of claim 6 as outlined above. AIKEN in view of SHAATH and GORDON does not appear to explicitly teach:
wherein the handler circuitry is configured to determine the operation to perform on the data object based on machine learning results stored on the storage medium. 
However, AIKEN in view of SHAATH, GORDON, and KIM teaches the limitation (KIM [0135-0136] teach the data archiving system may perform a continuous storage optimization task based on data utilization predicted through machine learning, where SHAATH [0035-0045] teach a file retention policy for a virtual cabinet, and GORDON [0044] teaches automatic deletion module deleting the record). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AIKEN, SHAATH, GORDON, and KIM before them, to include KIM’s machine learning in AIKEN, SHAATH, and GORDON’s storage system for file lifecycle management. One would have been motivated to make such a combination in order to optimize data storage by making predictions and decisions for the data without being explicitly programmed to do so.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AIKEN in view of SHAATH as applied to claim 1 above, and further in view of GUTURI (Pub. No.: US 2020/0272492 A1), hereafter GUTURI.
Regarding claim 10, AIKEN in view of SHAATH teaches the elements of claim 1 as outlined above. AIKEN in view of SHAATH does not appear to explicitly teach:
wherein the computing apparatus is configured to perform the monitoring and the determining while the system is in a standby mode. 
However, AIKEN in view of SHAATH and GUTURI teaches the limitation (GUTURI [0057] teaches while in standby mode, cloud instantiation of secondary storage system receiving secondary storage snapshots and generating tree data structures and/or updating tree data structures based on the data included in the received secondary storage snapshots). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AIKEN, SHAATH, and GUTURI before them, to include GUTURI’s standby mode in AIKEN and SHAATH’s storage system for file lifecycle management. One would have been motivated to make such a combination in order to improve system throughput by performing archiving activities when the system is not active such as in standby mode.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AIKEN in view of SHAATH as applied to claims 17 and 22 above, and further in view of KIM.
Regarding claim 20, AIKEN in view of SHAATH teaches the elements of claim 17 as outlined above. AIKEN in view of SHAATH does not appear to explicitly teach.
determining the operation to take based on machine learning results stored on the storage medium. 
However, AIKEN in view of SHAATH in view of KIM teaches the limitation (KIM [0135-0136] teach the data archiving system may perform a continuous storage optimization task based on data utilization predicted through machine learning, where SHAATH [0035-0045] teach a file retention policy for a virtual cabinet). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AIKEN, SHAATH, and KIM before them, to include KIM’s machine learning in AIKEN and SHAATH’s storage system for file lifecycle management. One would have been motivated to make such a combination in order to optimize data storage by making predictions and decisions for the data without being explicitly programmed to do so.
Regarding claim 23, the claim recites similar limitation as corresponding claim 20 and is rejected for similar reasons as claim 20 using similar teachings and rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138